DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/856,363 application filed 12/28/2017.  Examiner acknowledges the reply filed 02/02/2021, in which claims 1 and 13 were amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 9, 10, 13-17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. Pub. 2009/0099438 A1) in view of Brauer et al (U.S. Pub. 2009/0149717 A1, hereinafter “Brauer”).
Regarding claims 1 and 13, Flanders discloses a method and an associated system for its use, comprising:
receiving, at data processing hardware included in a dosing controller, sequential blood glucose measurements of a patient (step 50; Fig. 2), the sequential blood glucose measurements comprising a current blood glucose measurement measured at a current time (i.e., a single step in the “measure BG" loop);
executing, by the data processing hardware, an intravenous treatment process configured to display on a screen in communication with the data processing hardware a graphical user interface 26 (Fig. 1), wherein the intravenous treatment process is configured to: 
display, in the graphical user interface, a patient information input window; and
receive, in the patient information input window, a target blood glucose range for the patient comprising a range of blood glucose values between and including a lower limit blood glucose value and an upper limit blood glucose value greater than the lower limit blood glucose value (para [0012]; initial input parameters such as high and low target BG levels establish a "normal" range for the patient); 

determining, by the data processing hardware, whether the current blood glucose measurement and one or more previous blood glucose measurements within the target blood glucose range equal the specified number of consecutive blood glucose measurements within the target blood glucose range (para [0025]; the blood glucose is measured more times than has been set in a specified interval 152, which inherently requires the system to determine when the number of actual measurements equals the specified number of measurements); 
determining, by the data processing hardware, a next time interval (i.e., a recheck interval 66; para [0014]) from the current time until a next time of a next scheduled blood glucose measurement for the patient based on the current blood glucose measurement, the next time interval comprising a long time interval when the current blood glucose measurement and the one or more previous blood glucose measurements within the target blood glucose range equal the specified number of consecutive blood glucose measurements within the target blood glucose range (i.e., the system completes a recheck until the specified interval 152 is complete), the long time interval being longer than a default time interval that would be determined for the next time interval when the current blood glucose measurement and the one or more previous blood glucose measurements within the target blood glucose range are less than the specified number of consecutive blood glucose measurements within the target 
and setting, by the data processing hardware, a countdown timer to a duration of time equal to the determined next time interval (i.e., an alarm or alert 68 is provided at the end of the recheck interval 66, which inherently requires a countdown timer to determine when to provide the alarm/alert; upon receiving the alarm/alert, a user or caregiver knows that the remaining time has elapsed until the next time of the next scheduled blood glucose measurement).
It is noted that Flanders does not appear to disclose displaying, by the data processing hardware, the countdown timer in the graphical user interface.
Brauer discloses a system and method of health management, comprising a step of indicating, using a display screen, a countdown timer showing a countdown of an interval between two health measurements (para [0056]; a user interface 20, 120 may display a countdown for testing times). 
Accordingly, it would have been obvious at the time of the invention to modify the method of Flanders according to the teaching in Brauer, in order to provide the countdown timer on the graphical user interface, since doing so would enhance the user’s (or a health provider's) knowledge of the management system by providing to the user (or health provider) a real-time countdown of the recheck interval to give the user more information about when the recheck interval will complete. Based on the teaching in Brauer that the displayed countdown timer can be provided as an alternative to an alarm (such that the countdown timer and the alarm are art-recognized functional equivalents), a skilled artisan would have found it obvious to either combine the 
For instance, substituting the alarm for the countdown timer would allow a user to continuously monitor the interval in order to avoid having to sound a potentially distracting alarm. 
Regarding claims 2 and 14, Flanders discloses displaying a message to the display, in the form of an alarm, to indicate that a next scheduled blood glucose measurement is due (i.e., via an alarm 68; see also para [0014]).
Regarding claims 3 and 15, Flanders discloses that the intravenous treatment process is further configured to receive, in the graphical user interface, a blood glucose input for a next blood glucose measurement measured at a subsequent time after the current time (i.e., after the alarm step 68, the blood glucose can be re-measured and input by a medical professional; para [0014]).
Regarding claims 4 and 16, Flanders discloses that the process is configured to receive, at the graphical user interface, a recommended duration of time (i.e., in minutes; see Fig. 14) required for the current blood glucose measurement within the target blood glucose range to determine a blood glucose concentration for the patient is stable in the target blood glucose range (para [0024]); 
Regarding claims 5 and 17, Flanders discloses determining, by the data processing hardware, whether the current blood glucose measurement has been within the blood glucose target range for a duration of time greater than the stable time period;
and when the current blood glucose measurement has been within the blood glucose target range for the duration of time greater than the stable time period, setting, 
Regarding claims 9 and 21, Flanders discloses that the intravenous treatment process is further configured to display, in the graphical user interface, the intravenous infusion rate indicating a number of units of insulin within a configured time interval for administration to the patient intravenously using an insulin administration device (see, e.g., Figs. 5 and 24, indicating a rate in units per hour).
Regarding claim 10 and 22, Flanders discloses sending the intravenous insulin infusion rate from the data processing hardware to a remote insulation administration device in communication with the data processing hardware (i.e., the data processing hardware at 32 can be located at a central location in communication with a remote administration device 24; see Fig. 1 and para [0010]), and when the insulin administration device receives the intravenous insulin infusion rate, the insulin administration device configured to administer insulin to the patient intravenously using the intravenous insulin infusion rate (see Fig. 1 and paras [0010]-[0011]).

Claims 11, 12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Flanders (U.S. Pub. 2009/0099438 A1) in view of Brauer et al (U.S. Pub. 2009/0149717 A1), further in view of Grounswell et al (U.S. Pub. 2007/0078314 Al, hereinafter "Grounswell").
Regarding claim 11 and 23, it is noted that the combination of Flanders and Brauer does not appear to disclose determining the intravenous insulin infusion rate by calculating:

wherein IIR is the intravenous insulin infusion rate, BG is the current blood glucose measurement, K is a constant and M is a multiplier.
However, to determine an intravenous insulin infusion rate using this calculation was well-known at the time of the invention.
For instance, Grounswell disclose a system and method for measuring insulin infusion rates, and teaches that an insulin infusion rate can be calculated using the formula:
IIR = (BG - K) * M
wherein IIR (referred to as “DR”) is the intravenous insulin infusion rate, BG is the current blood glucose measurement, K is a constant and M (referred to as “SF”) is a multiplier. See paras [0064]-[0068].
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Flanders and Brauer in order to calculate the insulin infusion rate according to the teaching in Grounswell, since doing so would enable a user to determine more optimal infusion rate that takes into account how the blood glucose is being measured (e.g., capillary, arterial, venous or interstitial) and a sensitivity factor specific to the patient being tested.
Regarding claim 12 and 24, it is noted that Flanders does not appear to disclose that in response to receiving an indication of patient solid food consumption, increasing the intravenous insulin infusion rate and maintaining the multiplier unchanged for at least two subsequent next time intervals.

Since a skilled artisan would recognize that solid food consumption could indicate a nutrition change, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Flanders in light of the teaching in Grounswell, in order to enable the system to compensate for changes in the patient's condition (such as increasing the insulin infusion rate following the consumption of solid food) without needing to manually adjusting the insulin infusion rate. Further, a skilled artisan would have found it obvious to maintain the multiplier unchanged for any period of time necessary, for instance, at least two subsequent next time intervals, since a skilled artisan would not expect the multiplier (i.e., sensitivity factor) to be required to change during periods where blood glucose level is elevated.

Allowable Subject Matter
Claims 6-8 and 18-20 are allowed.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been considered.
As an initial matter, the objection to claim 10 has been withdrawn as this claim was erroneously indicated as objected to for containing allowable subject matter.

However, it is noted that the claimed invention does not require the determination of a default time interval. Rather, the claimed invention requires the determination of a next time interval which comprises a long time interval. The claimed invention merely requires that a long time interval be “longer than a default time interval that would be determined for the next time interval when the current blood glucose measurement and the one or more previous blood glucose measurements within the target blood glucose range are less than the specified number of consecutive blood glucose measurements within the target blood glucose range” (emphasis added). This limitation does not appear to require the explicit determination of a default time interval since the claimed invention does not require that the current blood glucose measurement and the one or more previous blood glucose measurements be within the target blood glucose range equal to less than the specified number of consecutive blood glucose measurements within the target blood glucose range.  Otherwise, if such were the case then it is unclear whether a long time interval would, or could, even be determined at all. 
Further, it is noted that Applicant has acknowledged that Flanders could determine that the patient's BG measurement is stable when the time between two 
It has been held that to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. See, e.g., MPEP § 2114, subsections II and IV. The broadest reasonable interpretation of the claimed invention does not require a lower limit on the number of BG measurements necessary to determine that the patient's BG measurement is stable.
Applicant also argued that assuming that the specific number of consecutive blood glucose measurements in the target range was equal to two, Flanders would fail to disclose setting the next time interval to a long time interval when this condition was satisfied and a default time interval when this condition was not satisfied (see Remarks, pgs. 13-14). 
Moreover, the claims do not state a specific number conveyed by the term a “specified number of consecutive glucose measurements”, so the term has been given a broadly reasonable definition consistent with the specification to include any number of consecutive glucose measurements exceeding a single measurement.
Further, Applicant argued that Flanders does not disclose “reverting to a ‘default time interval…when the current blood glucose measurement and the one or more previous blood glucose measurements within the target blood glucose  range are less than the specified number of consecutive blood glucose measurements within the target blood glucose range,’ as claimed.” See Remarks, pg. 16. However, as noted above, the claimed invention does not require the alleged reversion to the default time interval.

However, as noted in the above rejection, Brauer discloses indicating, using a display screen, a countdown timer showing a countdown of an interval between two health measurements (para [0056]; a user interface 20, 120 may display a countdown for testing times). Based on the teaching in Brauer that the displayed countdown timer can be provided as an alternative to an alarm (such that the countdown timer and the alarm are art-recognized functional equivalents), a skilled artisan would have found it obvious to either combine the teachings (i.e., providing a countdown timer and an alarm), or substitute the alarm for the countdown timer, with a reasonable expectation of success. Applicant appears to have argued against the Brauer reference individually, but the rejection is based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/06/2021